In the

        United States Court of Appeals
                            For the Seventh Circuit
                                  ____________________ 
Nos. 16‐1580 & 16‐1872 
UNITED STATES OF AMERICA, 
                                                               Plaintiff‐Appellee, 

                                                    v. 

DENNIS FRANKLIN AND SHANE SAHM, 
                                                          Defendants‐Appellants. 
                                  ____________________ 

          Appeals from the United States District Court for the  
                     Western District of Wisconsin. 
 Nos. 3:14‐CR‐00128 & 3:15‐CR‐00110 — James D. Peterson, Chief Judge. 
                                  ____________________ 

               SUBMITTED FOR REHEARING APRIL 11, 2018 —  
                         DECIDED JULY 17, 2018 
                        ____________________ 

      Before KANNE and HAMILTON, Circuit Judges.*  
   PER  CURIAM.  The defendant‐appellants’ petition for panel 
rehearing  is  GRANTED,  and  the  opinion  and  judgment  is‐
sued  February  26,  2018,  are  VACATED.  Pursuant  to  Circuit 
                                                 
* Circuit Judge Posner heard argument but retired on September 2, 2017, 

and did not participate in the decision of this case. A quorum of the panel 
continues to hear and decide the case under 28 U.S.C. § 46(d). 
2                                         Nos. 16‐1580 & 16‐1872 

Rule 52 and Wis. Stat. § 821.01, we request that the Wisconsin 
Supreme  Court  answer  a  question  of  Wisconsin  law  that 
should  control  our  decision  in  these  appeals  of  federal  sen‐
tences  under  the  Armed  Career  Criminal  Act,  18  U.S.C. 
§ 924(e). See generally 884 F.3d 331 (7th Cir. 2018) (panel opin‐
ion).  
   The question concerns the location provisions of the Wis‐
consin burglary statute, which provides as follows: 
       Whoever intentionally enters any of the follow‐
       ing places without the consent of the person in 
       lawful  possession  and  with  intent  to  steal  or 
       commit a felony in such place is guilty of a Class 
       F felony: 
       (a) Any building or dwelling; or 
       (b) An enclosed railroad car; or 
       (c) An enclosed portion of any ship or vessel; or 
       (d)  A  locked  enclosed  cargo  portion  of  a  truck  or 
           trailer; or 
       (e) A motor home or other motorized type of home 
           or a trailer home, whether or not any person is 
           living in any such home; or 
       (f) A room within any of the above. 
Wis. Stat. § 943.10(1m). 
    Our question, see below at 14, is whether the different lo‐
cation subsections (a)–(f) identify alternative elements of bur‐
glary or instead only identify alternative means of committing 
burglary. See, e.g., State v. Hendricks, 379 Wis.2d 549, 565–72, 
Nos. 16‐1580 & 16‐1872                                              3

906 N.W.2d 666, 673–77 (Wis. 2018) (deciding similar question 
under child enticement statute, Wis. Stat. § 948.07). 
    The  question  may  seem  obscure  or  even  arcanely  meta‐
physical, at least without a fair amount of background infor‐
mation about the federal Armed Career Criminal Act, its ref‐
erence to burglary convictions, and several related cases. (See 
below.) But, despite the layers of federal sentencing precedent 
that frame this issue, this is at bottom a controlling question 
of State criminal law. The answer to this question controls not 
only the validity of these appellants’ federal sentences; it also 
affects how Wisconsin juries must be instructed, what jurors 
must  agree  upon  unanimously,  and  how  double  jeopardy 
protections may apply. 
I.  The Armed Career Criminal Act 
   The key substantive provision of the Armed Career Crim‐
inal Act states: 
       In  the  case  of  a  person  who  violates  section 
       922(g) of this title [unlawful possession, receipt, 
       shipment, or transportation of firearms] and has 
       three previous convictions by any court referred to 
       in section 922(g)(1) of this title for a violent felony 
       or a serious drug offense, or both, committed on 
       occasions different from one another, such per‐
       son  shall  be  fined  under  this  title  and  impris‐
       oned not less than fifteen years[.]  
18 U.S.C. § 924(e)(1) (emphasis added). 
   The normal sentence for unlawful possession of a firearm 
under  § 922(g)  is  a  maximum  of  ten  years  in  prison.  See  18 
U.S.C. § 924(a)(2). A defendant with three qualifying convic‐
4                                            Nos. 16‐1580 & 16‐1872 

tions for violent felonies, however, falls under the § 924(e) en‐
hancement quoted above and faces a mandatory minimum of 
fifteen  years  in  prison.  See  United  States  v.  Bennett,  863  F.3d 
679, 680 (7th Cir. 2017). The maximum becomes life in prison. 
   What qualifies as a conviction for a “violent felony” under 
§ 924(e)? The statutory definition reads: 
        the term “violent felony” means any crime pun‐
        ishable  by  imprisonment  for  a  term  exceeding 
        one year … that— 
        (i) has as an element the use, attempted use, or 
        threatened use of physical force against the per‐
        son of another; or 
        (ii) is burglary, arson, or extortion, involves use 
        of  explosives,  or  otherwise  involves  conduct 
        that presents a serious potential risk of physical 
        injury to another[.] 
18 U.S.C. § 924(e)(2)(B) (emphasis added). 
     A.  “Generic” Burglary and the “Categorical Method” 
   So  a  felony  conviction  for  “burglary”  counts  toward  the 
three violent felonies that can trigger the severe sentences un‐
der the Armed Career Criminal Act. 
   What counts as a “burglary”? The federal statute contains 
no specific definition. The Supreme Court of the United States 
addressed that problem in Taylor v. United States, 495 U.S. 575 
(1990). State burglary laws vary a great deal: some do not re‐
quire unlawful entry; others extend the crime to vehicles and 
even  vending  machines.  Id.  at  590–91,  599,  and  580,  citing 
United States  v. Hill, 863 F.2d 1575, 1582  n.5  (11th  Cir. 1989). 
Taylor held that a State’s label of “burglary” does not control. 
Nos. 16‐1580 & 16‐1872                                               5

Id.  at  590.  Instead,  Taylor  adopted  a  “generic”  definition  of 
burglary  for  purposes  of  § 924(e):  “an  unlawful  or  unprivi‐
leged  entry  into,  or  remaining  in,  a  building  or  other  struc‐
ture, with intent to commit a crime.” Id. at 598. 
    Taylor  also  decided  how  federal  courts  should  analyze  a 
State’s burglary statute, and that method can be counter‐intu‐
itive.  Taylor  held  that  courts  must  use  a  formal  “categorical 
approach” that “look[s] only to the fact of conviction and the 
statutory definition of the prior offense.” Id. at 602. The cate‐
gorical  approach  focuses  on  “the  elements  of  the  statute  of 
conviction, not … the facts of each defendant’s conduct.” Id. 
at 601. Limiting the inquiry to statutory elements flows from 
the text of the Armed Career Criminal Act, which “refers to ‘a 
person who … has three previous convictions’ for—not a per‐
son  who  has  committed—three  previous  violent  felonies  or 
drug offenses.” Id. at 600 (emphasis added), quoting 18 U.S.C. 
924(e)(1). 
    Taylor added, however, that the sentencing court could “go 
beyond the mere fact of conviction in a narrow range of cases 
where a jury was actually required to find all the elements of 
generic burglary”—such as entry of a building. In this narrow 
range of cases, the court may look to charging documents or 
jury instructions to determine the crime of conviction. Id. at 
602.  This  is  known  as  the  “modified  categorical  approach,” 
which is at the heart of these appeals. We’ll come back to it 
after explaining the facts of these appeals. 
    In  these  appeals,  both  appellants,  Dennis  Franklin  and 
Shane Sahm, were sentenced for the federal crime of being a 
felon  in  possession  of  a  firearm  in  violation  of  18  U.S.C. 
§ 922(g)(1).  Both  were  sentenced  as  armed  career  criminals 
under 18 U.S.C. § 924(e). That raised the statutory sentencing 
6                                          Nos. 16‐1580 & 16‐1872 

range from a maximum of ten years in prison to a minimum 
of fifteen years in prison and a maximum of life in prison. The 
decisive prior convictions for both Franklin  and Sahm  were 
Wisconsin burglary convictions under Wis. Stat. § 943.10(1m). 
    There is no doubt that what Franklin and Sahm actually 
did to earn their prior convictions was burglarize buildings or 
structures, as  prohibited  by  § 943.10(1m)(a).  Their  actions  fit 
within the “generic burglary” definition adopted in Taylor—
“an  unlawful  or  unprivileged  entry  into,  or  remaining  in,  a 
building or other structure, with intent to commit a crime.” 
    But under the categorical method adopted in Taylor, what 
counts is not what they actually did but the statutory defini‐
tion of the crime. Taken as a whole, Wis. Stat. § 943.10(1m) is 
considerably broader than the “generic burglary” definition 
adopted in Taylor. The Wisconsin statute reaches burglaries of 
boats, trucks, and trailers, see id. at (c)–(e), but the Taylor def‐
inition does not. Thus, if we apply the “categorical” approach 
to the whole burglary statute, then Franklin and Sahm cannot 
be  sentenced  as  armed  career  criminals  under  18  U.S.C. 
§ 924(e). See, e.g., Descamps v. United States, 570 U.S. 254, 261 
(2013) (conviction under California burglary statute that did 
not require unlawful entry did not count as violent felony un‐
der  Armed  Career  Criminal  Act,  even  where  defendant  ad‐
mitted he had actually broken into and entered a building to 
commit a crime). 
     B.   “Divisibility” and the “Modified Categorical Approach” 
   That reasoning takes us, in this field of federal statutory 
sentencing  enhancements  based on prior  convictions, to  the 
concepts  of  “divisibility”  and  the  “modified  categorical  ap‐
proach.” The categorical approach is straightforward enough 
Nos. 16‐1580 & 16‐1872                                                7

if the state statute of conviction contains only one set of ele‐
ments defining a single crime. The sentencing court just com‐
pares that set to Taylor’s generic burglary to see if the elements 
match. The categorical approach is more difficult to apply if 
the statute in question is phrased alternatively, as many bur‐
glary statutes are—including Wisconsin’s.  
    The  Supreme  Court  has  explained  that  alternatively 
phrased statutes come in two types: (1) those that list alterna‐
tive elements (thus defining more than one crime within a sin‐
gle statute) and (2) those that list alternative means of commit‐
ting an element of a single crime. See Mathis v. United States, 
136 S. Ct.  2243,  2249  (2016).  If  the  statutory  alternatives  are 
different elements, then the statute is considered “divisible” in 
the sense that it divides into multiple crimes. Mathis, 136 S. Ct. 
at 2249. For that kind of statute, the federal court must “deter‐
mine what crime, with what elements, a defendant was con‐
victed of” before counting the conviction as a predicate under 
the Armed Career Criminal Act. Id.  
    This brings into play the “modified categorical approach” 
mentioned above. It permits the sentencing court to review “a 
limited class of documents (for example, the indictment, jury 
instructions,  or  plea  agreement  and  colloquy),”  but  only  for 
the limited purpose of determining whether the elements of 
the state crime of conviction match (or are narrower than) the 
elements of Taylor’s generic burglary. Id. at 2249, 2256. But the 
modified categorical approach has no role to play if an alter‐
natively  phrased  statute  describes  different  factual  means  of 
committing  an  element  of  a  single  crime.  Recall  that  under 
Taylor the actual facts of the underlying case are off‐limits. Id. 
at 2248. A statute of this latter type—one that lists alternative 
means—is indivisible. If its alternatives cover a broader swath 
8                                         Nos. 16‐1580 & 16‐1872 

of conduct than Taylor’s generic burglary, then the conviction 
does not qualify under the Act. Id. at 2251; see also Van Cannon 
v. United States, 890 F.3d 656, 662–63 (7th Cir. 2018). 
    Mathis addressed the Iowa burglary statute. Like the Wis‐
consin statute, the Iowa statute extended to boats and vehi‐
cles, so it was broader than the federal “generic” burglary. The 
Supreme  Court  held  that  the  Iowa  statute  was  not  divisible 
and thus could not support Armed Career Criminal Act sen‐
tences. That decision was easy in Mathis because the Iowa Su‐
preme Court had held that the different locations in the Iowa 
statute were alternative means that did not require jury una‐
nimity.  Mathis, 136  S.  Ct. at 2256, citing State v. Duncan,  312 
N.W.2d 519, 523 (Iowa 1981). 
    Subsection (1m)(a) of the Wisconsin burglary statute, cov‐
ering burglaries of buildings or dwellings, fits within the fed‐
eral generic burglary definition. In these appeals, the United 
States has argued that the Wisconsin burglary statute is divisi‐
ble among the different subsections listing different locations 
that are protected against burglarious entry. Charging docu‐
ments for both Franklin and Sahm show they were charged 
with  and  convicted  under  § 943.10(1m)(a)  for  burglarizing 
buildings or structures. 
    The  government  thus  argues  that  their  convictions  fall 
within  Taylor’s  generic  burglary  definition  and  they  were 
properly sentenced as armed career criminals. That argument 
is valid if—and only if—the Wisconsin burglary statute is di‐
visible in the sense meant by Mathis and Taylor. And the di‐
visibility  question  in  turn  depends  on  the  elements/means 
distinction  we’ve  just  described:  Are  the  different  locations 
listed in subsections (1m)(a)–(f) distinct legal elements (so the 
burglary statute actually defines multiple crimes), or are they 
Nos. 16‐1580 & 16‐1872                                               9

different factual means of committing a single crime that has 
a  locational  element  broad  enough  to  cover  all  of  the  listed 
locations? 
    A couple of examples may illustrate the problem and its 
implications regarding jury unanimity, multiplicity, and dou‐
ble‐jeopardy. First, suppose there is a factual question about 
just where a burglary took place. A homeowner‐victim testi‐
fies that someone stole a computer, but he is not sure whether 
the stolen item was taken from the garage or the recreational 
vehicle  parked  outside  in  the  driveway.  See  Wis.  Stat. 
§ 943.10(1m)(a) & (e). To convict for burglary, must the State 
prove, and must the jury decide, beyond a reasonable doubt 
whether it was the garage or the RV that was burglarized? 
    Or, to show the issues posed by overlaps among the dif‐
ferent subsections, suppose a burglar enters the living quar‐
ters of a houseboat without consent and with the requisite in‐
tent to steal or commit a felony. Could a Wisconsin prosecutor 
charge him with four crimes: burglary in violation of subsec‐
tion  (1m)(a)  (because  the  place  he  entered  was  a  dwelling); 
burglary in violation of subsection (1m)(c) (because the place 
he entered was also a vessel); and two counts of burglary in 
violation of subsection (1m)(f) (because the place he entered 
was both a room within a dwelling and a room within a ves‐
sel)?  Could  a  court  sentence  the  burglar  for  more  than  one 
burglary? And how should the court instruct the jury in such 
a case? See, e.g., State v. Anderson, 219 Wis.2d 739, 580 N.W.2d 
329 (Wis. 1998) (discussing problem of multiplicity). 
II.  Elements or Means in Wisconsin? The Parties’ Arguments 
   In trying to follow the method laid out in Mathis, our panel 
opinion noted that we found no definitive holding from the 
10                                         Nos. 16‐1580 & 16‐1872 

Wisconsin  Supreme  Court  or  other  state  courts,  nor  did  we 
find unmistakable signals in the statute itself, such as differ‐
ent punishments. 884 F.3d at 334–35. Without such clear sig‐
nals, the choice between elements and means is more difficult. 
For  the  convenience  of  the  Wisconsin  Supreme  Court,  we 
summarize the arguments in the parties’ briefs. 
    The defendants argue that the burglary statute is similar 
in relevant ways to the child enticement statute in State v. De‐
rango, 236 Wis.2d 721, 613 N.W.2d 833 (Wis. 2000), which held 
that  the  different  intentions  in  different  subsections  of  Wis. 
Stat.  §  948.07  were  only  different  means  of  committing  one 
crime, not different elements of different crimes. The defend‐
ants  also  rely  on  both  the  holding  and  reasoning  of  United 
States v. Edwards, 836 F.3d 831 (7th Cir. 2016), where we held 
that  the  first  subsection  of  the  Wisconsin  burglary  statute 
(“building or dwelling”) was not internally divisible for simi‐
lar  purposes  under  the  then‐applicable  U.S.  Sentencing 
Guideline  provision  for  armed  career  criminals,  which  ap‐
plied to burglaries only of dwellings, not of other structures. 
    Based on Derango, the defendants also argue that the Wis‐
consin legislative drafting preference for using different sub‐
sections does not imply that the different subsections signal 
different elements and different crimes. The defendants also 
rely on  our  observation in Edwards that Wisconsin charging 
documents  are  not  useful  in  distinguishing  between  means 
and elements. 836 F.3d at 837–38. Defendants point out that 
Wisconsin  charging  documents  often  include  non‐essential 
factual details and can even be amended after trial to conform 
to the evidence, see Derango, 236 Wis.2d at 750–52, 613 N.W.2d 
at 847, which undermines the charging document’s reliability 
Nos. 16‐1580 & 16‐1872                                            11

in  identifying  the  elements  the  prosecution  must  prove  be‐
yond a reasonable doubt. Defendants also point out that State 
v. Hammer, 216 Wis.2d 214, 220–21, 576 N.W.2d 285, 287 (Wis. 
App. 1997), held that a burglary defendant’s intended felony 
is not an element, and the court observed that the language of 
the  statute  indicated  more  generally  “that  the  crime  here  is 
one single offense with multiple modes of commission.” 
    The United States argues that the panel opinion was cor‐
rect and that the burglary statute clearly breaks out alterna‐
tive location elements for burglary, at least one of which a jury 
must find unanimously and beyond a reasonable doubt. The 
statute refers to the entry into “any of the following places,” 
which is  not specific until a charging  instrument or jury in‐
struction  identifies  one  of  the  following  places  from among 
the  different  subsections.  The  government  argues  that  the 
Wisconsin Supreme Court’s decision in Derango does not pro‐
vide  relevant  guidance.  The  government  reads  Derango  as 
specific to the child enticement statute because it relied on the 
nature of that crime, the role that intentions play (as distinct 
from  locations  in  the  burglary  statute),  and  statute‐specific 
legislative  history.  See  236  Wis.2d  at  732–35,  613  N.W.2d  at 
838–39. The government also argues there is much less over‐
lap among the burglary location subsections than among the 
different intentions in the child‐enticement statute. 
   With respect to Edwards, the government argues that case 
did not decide the elements v. means question for the different 
subsections of the burglary statute, and that charging docu‐
ments from Wisconsin burglary cases in fact identify specific 
subsections  and  provide  reliable  guidance  for  the  location 
charged, which tends to weigh in favor of treating the differ‐
ent subsections as alternative elements. The government also 
12                                        Nos. 16‐1580 & 16‐1872 

argues  that  Wisconsin’s  pattern  jury  instructions  signal  the 
different location subsections  are different elements,  requir‐
ing  unanimous  jury  agreement  on  one  location  subsection. 
See Wis. J.I.—Crim. § 1424 n.2. 
    Regarding Hammer, the government notes the state court 
was addressing only the intended felony element, not the dif‐
ferent location subsections. The government also argues that 
the legislative history of the burglary statute, in which the leg‐
islature broadened an earlier statute that covered only “any 
structure,” supports treatment of the new, expanded alterna‐
tives  as  alternative  elements.  Along  these  lines,  the  govern‐
ment notes that the Wisconsin Supreme Court has held that 
the phrase “with intent to steal or commit a felony” creates 
two distinct crimes. Champlain v. State, 53 Wis.2d 751, 756 & 
n.4, 193 N.W.2d 868, 872 & n.4 (Wis. 1972), abrogated on other 
grounds, State v. Petrone, 161 Wis.2d 530, 550–58 & n.14, 468 
N.W.2d 676, 683‐86 & n.14 (Wis. 1991). (Defendants contend 
that Champlain is no longer good law even on the separate of‐
fense  point,  citing  both  Derango,  236  Wis.2d  at  750–52,  613 
N.W.2d at 847 and Hammer, 216 Wis.2d at 220, 576 N.W.2d at 
287.) 
III. Our Request 
   Like other federal courts, we often encounter questions of 
State law. In most cases we simply do our best to decide the 
cases before us without asking for help from the State courts. 
Here, however, two factors persuade us to ask the Wisconsin 
Supreme Court to step in. 
   First, the question of State law is a close one. Specific guid‐
ance from State law is limited, and both sides offer good rea‐
sons for interpreting the available signs in their favor. In our 
Nos. 16‐1580 & 16‐1872                                              13

panel opinion, we agreed with the government, but the peti‐
tion for rehearing argues that our analysis did not give suffi‐
cient weight to the Wisconsin Supreme Court’s decision in De‐
rango,  among  other  points.  Upon  further  consideration,  we 
view the question of State law as closer than our panel opin‐
ion did. The Wisconsin courts have considered similar ques‐
tions in the context of other statutes and the felonious intent 
requirement  of  burglary,  see,  e.g.,  State  v.  Hendricks,  379 
Wis.2d 549, 565–72, 906 N.W.2d 666, 675–76 (Wis. 2018), but it 
is not clear which of the “competing cases” from these other 
contexts “should control the elements v. means question for 
the burglary statute” and its location subsections. 884 F.3d at 
336  n.3.  In  the  end,  only  the  Wisconsin  Supreme  Court  can 
decide this issue definitively. 
    Second,  this  issue  of  state  law  is  important  for  both  the 
federal and state court systems, and a wrong decision on our 
part could cause substantial uncertainty and confusion if the 
Wisconsin Supreme Court were to disagree with us in a later 
decision. The choice between elements and means is decisive 
for Franklin and Sahm’s federal sentences, and a number of 
other  federal  defendants  may  be  affected  directly.  See  also 
United States v. Lamb, 847 F.3d 928, 932 (8th Cir. 2017) (holding 
that Wisconsin burglary statute was divisible for purpose of 
Armed Career Criminal Act conviction for defendant in Min‐
nesota), cert. denied, 138 S. Ct. 1438 (2018). 
    The  answer  to  this  question  may  also  have  significant 
practical effects for at least some of the nearly 2,000 burglary 
prosecutions in Wisconsin state courts every year. Those im‐
plications  include  the  following.  How  should  a  jury  be  in‐
structed in a burglary trial? What facts must the prosecution 
14                                       Nos. 16‐1580 & 16‐1872 

prove beyond a reasonable doubt about the place the defend‐
ant  entered  unlawfully  and  with  felonious  purpose?  What 
must the jury agree on unanimously about the place? The gen‐
eral rule is that a jury must agree unanimously on each ele‐
ment of the charged crime, but not on particular means. The 
answer also has implications for questions of multiplicity and 
double‐jeopardy protections, which depend on the elements 
of the crimes in question. See Blockburger v. United States, 284 
U.S.  299  (1932).  And  the  answer  to  the  elements  v.  means 
question will have practical consequences for prosecutors de‐
ciding how to charge a suspect and for defense counsel advis‐
ing clients about potential defenses and plea negotiations. 
    Pursuant to Wis. Stat. § 821.01 and our Circuit Rule 52, we 
therefore request the Wisconsin Supreme Court to answer the 
following question as a matter of Wisconsin law:   
       Whether  the  different  location  subsections  of 
       the  Wisconsin  burglary  statute,  Wis.  Stat. 
       § 943.10(1m)(a)–(f),  identify  alternative  ele‐
       ments  of  burglary,  one  of  which  a  jury  must 
       unanimously find beyond a reasonable doubt to 
       convict,  or  whether  they  identify  alternative 
       means  of  committing  burglary,  for  which  a 
       unanimous finding beyond a reasonable doubt 
       is not necessary to convict? 
We invite the Wisconsin Supreme Court to revise the question 
if it judges that to be appropriate. The facts of these two fed‐
eral cases are set forth in our panel opinion, 884 F.3d 331 (7th 
Cir. 2018), and in the district court’s sentencing transcripts. We 
also  submit  to  the  Wisconsin  Supreme  Court  the  briefs  and 
records in both of these appeals. 
Nos. 16‐1580 & 16‐1872                                   15

    While we await a response from the Wisconsin Supreme 
Court, we will keep these appeals pending in our court, sub‐
ject to the pending petition for rehearing en banc.